Case 1:18-cv-03544-BPG Document 19-3 Filed 03/08/19 Page 1 offs:

Hoffman Employment Law, LLC

Previous Balance
Current Charges
New Balance

Adjustments

Payments
Now Due

Trust Account

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

Account Statement

Prepared for Lester Causey
Re: Kelly's Collision FLSA Litig.

$0.00
$8,778.95
$8,778.95

$0.00
$0.00

$8,778.95
$0.00

 

 
Case 1:18-cv-03544-BPG Document 19-3 Filed 03/08/19 Page 2 of 5

Hoffman Employment Law, LLC

660 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

PRE-BILL
Lester Causey
7462 Titlelist Drive Invoice Date: March 08, 2019
Salisbury, MD 21801 Invoice Number: Pre-bill

Invoice Amount: $8,778.95

Matter: Kelly's Collision FLSA Litig.

Attorney’s Fees
9/5/2018 draft and revise letter of representation to client GH. 30 $61.50
9/5/2018 Tele conf. with client re status of matter and H.B.H. 90 $360.00
wage/hour claims. (.9 hrs). Draft letter of
representation; review and revise. Forward same.

(GRATIS).

9/10/2018 Confer. w/ HBH and GH re case status and JL. 10 $20.50
assignment of duties.

9/10/2018 conf with HBH and JL regarding case status and G.H. 10 $20.50
assignments

9/28/2018 Conf. with HBH regarding status and assignments. G.H. 10 $20.50

10/2/2018 Conf. with HBH regarding case status and G.H. 20 341.00
assignments.

10/2/2018 Review client file, call with client regarding G.H. A0 $82.00
employment experiences.

10/2/2018 Confer with GH re Lester Causey lawsuit; forward H.B.H. 20 $80.00
comm re same.

10/3/2018 Call with client to schedule interview. G.H. 10 $20.50

10/3/2018 Review client file, call with client regarding GH. 40 $82.00
employment experiences. .

10/4/2018 Call with client Lester Causey regarding G.H. 30 $61.50
employment at Kelly's Collision.

10/4/2018 Review client file, draft complaint. G.H. 2.70 $553.50

10/5/2018 Call with client Lester Causey regarding pay stubs. G.H. 10 $20.50

10/9/2018 Call with client Causey regarding pay stubs. G.H. 10 $20.50

10/11/2018 Conf. with HBH and JSL regarding case status and G.H. 10 $20.50
assignments.

10/23/2018 Review client file, review and revise complaint. G.H. 80 $164.00

 
Case 1:18-cv-03544-BPG Document 19-3 Filed 03/08/19 Page 3 of 5

10/24/2018 Review and revise complaint. G.H. AQ $82.00
11/1/2018 Draft Civil Cover Sheet and Summons. G.H. 30 $61.50
11/1/2018 Review and revise complaint. GH. 40 382.00
11/16/2018 Prepare documents for filing of lawsuit. G.H. 30 $61.50
11/16/2018 Review and revise Complaint. Revise civil H.B.H. 1.40 $560.00

coversheet. Multi conf. with G. Herbers re same.
Prepare and open case via ECF,

11/18/2018 Draft comm to L. Causey re status of matter. H.B.H. 20 No Charge
11/19/2018 Review order re mag. judge. pilot program. JL. 10 $20.50
11/25/2018 File Magistrate Consent. H.B.H. 10 $40.00
11/26/2018 Review Pl. mot. consent to mag. judge. JL. 10 $20.50
1/15/2019 Call with opposing counsel regarding settlement G.H. 30 $61.50

letter and request for extension to file answer (.1);
Review letter from opposing counsel regarding
Defendants’ position toward litigation and possible
settlement (.1);
Draft email to opposing counsel regarding
settlement letter and extension of time to file an
answer (.1).
1/15/2019 Review 3pg letter from counsel (J. Smithey) re H.B.H. AO $160.00
response to wage/hour allegations. (.2 hrs). Draft
lengthy comm to client re same.

1/15/2019 Confer with G. Herbers; review comm from G. H.B.H. 10 $40.00
Herbers to J. Smithey.

1/16/2019 Tele conf. with L. Causey re allegations in letter H.B.H. 40 $160.00
from employer's counsel.

1/19/2019 Review and respond to comm from J. Smithey re H.B.H. 10 $40.00
status of matter and request for conference,

1/21/2019 Review email comms between HBH and.op con. JL. 10 $20.50

1/30/2019 Review comm from L. Walker and confer with H.B.H, 10 $40.00

Assoc. Atty. Herbers re same. Review comm. from
Herbers to Walker re consent.

2/1/2019 Review comm from defense counsel attaching prose H.B.H. 10 $40.00
request for extension.

2/4/2019 Review MTE Answer and order granting. JL. .10 $20.50

2/5/2019 Draft comm to opposing counsel seeking payroll H.B.H. 10 $40.00
records.

2/7/2019 Review email from opposing counsel regarding G.H. 1.30 $266.50

settlement (.1);
Review case file, calculate estimated of damages

(1.2).

2/11/2019 Brief review of hour documents produced by JL. 20 $41.00
Defendants.

2/11/2019 Review wage/hour records provided by opposing G.H. 1.00 $205.00
counsel, calculate client L. Causey's damages.

2/12/2019 Review schedules with client; discuss facts. H.B.H. 20 $80.00

2/12/2019 Review case file, calculate client’s damages based G.H. 1.80 $369.00
on defendants’ hour records.

2/13/2019 Conf. with HBH regarding case status and G.H. 2.60 $533.00

assignments (.2);
Draft response and demand letter to opposing

 
Case 1:18-cv-03544-BPG Document 19-3 Filed 03/08/19 Page 4 of 5

counsel (2.1);
Create and prepare exhibits to letter to opposing

counsel (.3).

2/13/2019 Review and respond to comm from L. Walker. H.B.H. 10 $40.00

2/14/2019 Review and draft email to opposing counsel re. J.L, 10 $20.50
extension to answer.

2/15/2019 Review and revise letter motion re extension of H.B.H. 10 $40.00
time.

2/19/2019 Review court order. JL. 10 $20.50

2/21/2019 Review show cause order. J.L, 10 $20.50

2/22/2019 Review final letter to opposing counsel regarding G.H. 20 $41.00
settlement terms.

2/22/2019. Review and revise letter to opposing counsel re H.B.H. 90 $360.00

wage/hour allegations, setting forth demand re same.
(.8 hrs) Draft comm to opposing counsel attaching
letter. (.1 hrs).

2/25/2019 Phone call w/ opposing counsel re. counter-offer. J.L. 10 $20.50

2/25/2019 Review counter-offer email from HBH to opposing JL. 10 $20.50
counsel.

2/25/2019 Review correspondence between HBH and opposing  G.H. 10 $20.50
counsel regarding settlement offers.

2/25/2019 Draft comm to opposing counsel re settlement H.B.H. AQ $160.00
proposal. Review and revise.

2/25/2019 Conf with L Walker re settlement status. H.B.H. 10 $40.00

2/26/2019 Phone call w/ opposing counsel. re. settlement Jib. 10 $20.50
counter-offer.

2/26/2019 Tele conf with L. Walker re settlement issue. H.B.H. 10 $40.00

2/27/2019 Tele conf. with L. Causey re settlement discussions, H.B.H. AQ $160.00
(.2 hrs). Draft email to L. Walker re settlement. (.2
hrs).

2/27/2019 Review email from HBH to opposing counsel G.H. .10 $20.50
regarding settlement negotiations.

2/28/2019 Draft revised demand email to opposing counsel. J.L. 30 $61.50

2/28/2019 Phone calls w/ opposing counsel, communications JL. 20 $41.00
with HBH re settlement of case.

2/28/2019 Review and revise settlement email to opposing G.H. .10 $20.50
counsel.

2/28/2019 Review answer. J.L. 30 $61.50

2/28/2019 Tele conf. with J. Liew re status of matter; including H.B.H. 70 $280.00

recent offer from Smithey. Confer re response. (.2
hrs). Multi comm with J. Smithey re settlement
issues and terms. Multi tele conf. with client re
same. (.5 hrs).
3/1/2019 Conf with HBH regarding settlement terms and G.H. 30 $61.50
assignments for settlement agreement and motion to
approve.
3/1/2019 Confer with G. Herbers re terms of settlement and H.B.H. 20 $80.00
preparation of settlement agreement and joint
motion.
3/1/2019 Communicate with client re status of matter. H.B.H. 10 $40.00
3/1/2019 Review issuance of deficiency notice re Kelly's H.B.H. 10 $40.00

 
Case 1:18-cv-03544-BPG Document 19-3 Filed 03/08/19 Page 5 of 5

Collision.
3/1/2019 Review Answer, H.B.H. .20 $80.00
3/4/2019 Draft Settlement Agreement (.8); G.H. 2,00 $410.00
Draft Joint Motion for Approval, and Proposed
Order (1.2).
3/4/2019 Review email and settlement agreement from HBH JL. 20 $41.00
to opposing counsel,
3/4/2019 Review and revise settlement agreement. Review H.B.H. 1.40 $560.00

and revise Jt. Motion for Approval. Review
proposed order re Jt, Motion for Approval. (1.3
hrs). Draft comm. to opposing counsel re same.

3/6/2019 Revise final settlement agreement. G.H. 10 $20.50

3/6/2019 Multi comm with client re status of matter, H.B.H. .20 $80.00

3/7/2019 Transmit settlement agreement to client. H.B.H. 10 $40.00

3/7/2019 Review and respond to comm from L. Walker re H.B.H. 10 $40.00
signatures on settlement agreement.

3/7/2019 Sort and prepare pre-bill. JL. .10 $20.50

3/7/2019 Prepare and draft affidavit for fee petition. J.L. 20 $41.00

3/7/2019 Draft Affidavit for Motion to Approve Settlement. G.H. 20 $41.00

3/7/2019 Review signed agreement from counsel, transmit H.B.H. 10 $40.00
response to counsel re status of motion for approval.

3/7/2019 Draft Declaration. Review and revise. Review and H.B.H. .60 $240.00
revise Motion for Approval.

3/8/2019 Prepare and file Joint Motion for Approval of FLSA JL. .60 $123.00
Settlement Agreement.

SUBTOTAL: 30.60 $8,182.00

Costs

11/16/2018 Filing Fee $400.00

12/28/2018 Private Process (Evasion) $190.00

3/8/2019 Priority Tracking Postage - Causey (anticipated) $6.95

SUBTOTAL: $596.95

Matter Ledgers
SUBTOTAL:

Trust Account
3/7/2019 Previous Balance $0.00
Available in Trust: $0.00

TOTAL $8,778.95
PREVIOUS BALANCE DUE $0.00

CURRENT BALANCE DUE AND OWING $8,778.95

 
